Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This Application claims the benefit under 35 U.S.C. 119(e) of the filing date of U.S. provisional Application Serial Number 62/663,988, filed April 27, 2019 that is hereby acknowledged by the Examiner.


Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 06/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Kevin McDonald on 05/18/2022.
The application has been amended as follows: IN THE CLAIMS: 
Claims 1 and 2 have been amended (see attached claim listing).

Examiner’s Statement of Reasons for Allowance
	The Examiner’s statement of reasons for allowance is the following: the claims are directed to an isolated nucleic acid comprising the sequence set forth in SEQ ID NOs: 1-2, which encodes a polypeptide that is not identical to the sequence of any one of SEQ ID NOs: 3-5 that is free of the prior art.  There is no prior art that teaches an isolated nucleic acid comprising said SEQ ID NOs that is not identical to the sequence of any one of SEQ ID NOs: 3-5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is 571-270-3546.  The examiner can normally be reached on M-F 8 am-4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLAIM LISTING WITH EXAMINER’S AMENDMENT:

	1.	(Currently Amended) An isolated nucleic acid comprising the sequence set forth in SEQ ID NO: 1 or 2, which encodes a polypeptide that is not identical to the sequence of any one of SEQ ID NOs: 3-5.

	2.	(Currently Amended) An isolated adeno-associated viral (AAV) capsid protein comprising the amino acid sequence set forth in any one of SEQ ID NOs: 6-7.



	
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648